Citation Nr: 1003044	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, other than colon cancer.

2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to the service-
connected residual scar from a shell fragment wound to the 
left upper arm with a retained foreign body and/or service-
connected post-operative residual scar from a  ganglionectomy 
of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2005, the Veteran perfected an appeal of a claim of 
entitlement to service connection for colon cancer.  In 
October 2005, the representative withdrew the issue of 
entitlement to service connection for colon cancer.  
Therefore, the July 2001 rating decision denying entitlement 
to service connection for colon cancer is final.  In an April 
2006 notice of disagreement regarding entitlement to service 
connection for a stomach disorder, the claimant attributed 
his colon cancer to in-service gastrointestinal 
symptomatology.  The appellant's attribution is interpreted 
as a claim to reopen entitlement to service connection for 
colon cancer.  This claim has yet to be adjudicated and is a 
separate claim from the issue of entitlement to service 
connection for a gastrointestinal disorder other than colon 
cancer.  Accordingly, it is referred for immediate 
consideration by the RO.

The issue of service connection for bilateral carpal tunnel 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran currently has a gastrointestinal disorder due to 
service.

2.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of hypertension and 
service, to include PTSD.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred or 
aggravated while on active duty.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Hypertension was not incurred in or aggravated by 
service, and it is not proximately due to, the result of, or 
aggravated by PTSD.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 and May 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA provided notice of how disability 
evaluations and effective dates are assigned in August 2006.  
These claims were readjudicated in a supplemental statement 
of the case issued in December 2008.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment records, VA treatment 
records, and Social Security Administration records.  
 
VA did not provide the Veteran with an examination in 
connection with his claims of entitlement to service 
connection for a gastrointestinal disorder and hypertension.  
The Board finds that an examination is not necessary to 
decide the merits of these claims.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for a gastrointestinal disorder and hypertension. 
 

The Veteran's VA treatment records, various VA examinations, 
and private treatment records, to include the ones associated 
with the Social Security Administration records, do not show 
a diagnosis of a gastrointestinal disorder other than colon 
cancer.  Thus, there is no reason for VA to provide an 
compensation examination or obtain an opinion in connection 
with this claim.
 
The Veteran's service treatment records do not show a 
diagnosis of hypertension and the competent medical evidence 
of record does not show hypertension is related to active 
service, to include PTSD.  In light of the lack of competent 
medical evidence showing that the hypertension or signs and 
symptoms of that disability may be associated with active 
service, there is no reason for VA to provide an examination 
or obtain an opinion in connection with this claim.


1.  Entitlement to service connection for a gastrointestinal 
disorder, other than colon cancer.
 
Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

Service treatment records reveal that in August 1968 the 
Veteran had an Ascaris infection.  The service treatment 
records show no subsequent treatment for gastrointestinal 
symptomatology.  Although the appellant asserts that he was 
treated in 1970 or 1971 in West Germany for stomach problems, 
the service treatment records show no such treatment.  At the 
February 1971 separation examination, no gastrointestinal 
abnormalities were noted.

Post-service VA treatment records dated from 2002 to 2007, 
various VA examinations, and private medical records 
associated with Social Security Administration records 
contain no diagnosis of a gastrointestinal disorder other 
than colon cancer.  

The Veteran and his representative, as lay persons without 
medical training, do not meet the burden of presenting 
competent evidence as to a diagnosis, merely by presenting 
their own statements.  While the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
feeling stomach pain, neither he nor his representative is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that either he or his representative has medical 
training to provide competent medical evidence as to 
diagnosing the claimed gastrointestinal disorder.

The record demonstrates that the Veteran was treated once, in 
August 1968, for an Ascaris infection.  A gastrointestinal 
disorder was not found at separation from service.  Moreover, 
in VA and non-VA medical records after the appellant's 
separation from service, there was no showing that he 
currently has or has had a gastrointestinal disorder other 
than colon cancer since he filed his claim in October 2005.  
Furthermore, the claimant has submitted no other evidence to 
show that he currently has a gastrointestinal disorder other 
than colon cancer or has had such a disorder since he filed 
his claim in October 2005.  Finally, there is no competent 
evidence linking a gastrointestinal disorder with the 
appellant's active duty service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


2.  Entitlement to service connection for hypertension, to 
include secondary to PTSD.

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all service treatment records, various 
VA examinations, all VA treatment records dated from 2002 to 
2007, and the private medical records, to include the ones 
associated with the Social Security Administration records.  
These records do not include any opinion linking hypertension 
to service, to include PTSD.  These records also do not 
reveal any competent evidence of hypertension during service 
or within a year of the Veteran's separation from active 
duty.  Significantly, no service treatment record, including 
the retirement examination, contain a diagnosis of 
hypertension.  

Currently, the only evidence of record supporting the claim 
that hypertension is due to service, to include PTSD, are the 
statements of the Veteran and his representative.  Their lay 
opinions do not constitute competent medical evidence and 
lack probative value.  Routen.  

There is competent evidence that the Veteran now has 
hypertension; however, without competent evidence linking 
hypertension to service, to include PTSD, the benefit sought 
on appeal cannot be granted.  Therefore, neither direct nor 
presumptive service connection is warranted for hypertension.  
Similarly, secondary service connection is not warranted.  
The claim is denied.

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder other than colon cancer is denied.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD, is denied.


REMAND

A May 2002 VA treatment record shows an assessment of 
"[r]ight wrist pain since after ganglion surgery" and 
"right carpal tunnel syndrome."  In light of this evidence, 
a VA examination is necessary to determine whether any 
current carpal tunnel syndrome is secondary to service-
connected disabilities.  See 38 C.F.R. § 3.159(2009).  Prior 
to afforded the Veteran the examination, any current VA or 
private treatment records should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO 
should obtain any outstanding records of 
pertinent VA or private treatment.

2.  The Veteran must also be afforded a VA 
examination to determine whether he has 
bilateral carpal tunnel syndrome.  For 
carpal tunnel syndrome diagnosed in either 
upper extremity, the examiner should opine 
on  whether it is at least as likely as 
not, i.e., is there a 50 percent or 
greater probability, that carpal tunnel 
syndrome was caused or aggravated by the 
Veteran's service-connected residual scar 
from a shell fragment wound to the left 
upper arm with a retained foreign body 
and/or a post-operative residual scar from 
a ganglionectomy of the right wrist with 
restricted dorsiflexion.  The claims 
folder is to be made available to the 
examiner to review.  A complete rationale 
must be provided for all opinions offered.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested is 
complete, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for bilateral carpal tunnel 
syndrome.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


